Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        09-JUL-2021
                                                        01:26 PM
                                                        Dkt. 66 OGMR



                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                  U.S. BANK NATIONAL ASSOCIATION
         AS TRUSTEE FOR CSMC MORTGAGE LOAN TRUST 2006-7,
                  Petitioner/Plaintiff-Appellee,

                                vs.

                     WATOSHINA LYNN COMPTON,
                 Respondent/Defendant-Appellant,

                                and

                   GABI A. BENGIS; RON SERLE;
           DEPARTMENT OF TAXATION – STATE OF HAWAI‘I,
               Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIVIL NO. 17-1-0025(3))

            ORDER GRANTING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     Upon consideration of Respondent/Defendant-Appellant
Watoshina Lynn Compton’s motion for reconsideration filed on
July 1, 2021, and the records and files herein,
     IT IS HEREBY ORDERED that the motion is granted.    An
amended opinion in the form of a summary disposition order will
be filed contemporaneously with this order.
     DATED:    Honolulu, Hawai‘i, July 9, 2021.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Michael D. Wilson
                                    /s/ Todd W. Eddins




                                2